   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 1 of 11 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                           CASE NO.: _________________________

 E.R.J. INSURANCE GROUP, INC., d/b/a
 AMERICAN HERITAGE INSURANCE
 SERVICES, and PABLO CREEK
 SERVICES, INC.,

             Plaintiffs,

  vs.

  JOHN NELSON PATRICK MCEACHERN
  and BLUE DEALER SERVICES, INC.,

             Defendants.


                    COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiffs, E.R.J. Insurance Group, Inc., d/b/a American Heritage Insurance

Services and Pablo Creek Services, Inc. (collectively “Allstate Dealer Services”), file their

Complaint for Declaratory Judgment against Defendants, John Nelson Patrick McEachern

and Blue Dealer Services, Inc., and allege as follows:

                           PARTIES, JURISDICTION AND VENUE

        1.        Plaintiff, E.R.J. Insurance Group, Inc., d/b/a American Heritage Insurance

Services is incorporated in Florida with its principal place of business in Jacksonville,

Florida.

        2.        Plaintiff Pablo Creek Services, Inc., is incorporated in Illinois with its

principal place of business in Jacksonville, Florida.
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 2 of 11 PageID 2




       3.      Defendant John Nelson Patrick McEachern (“McEachern”) resides in and

is a citizen of the State of Michigan.

       4.      Defendant Blue Dealer Services, Inc., a dissolved corporation, was

incorporated in Michigan with its principal place of business in Michigan, and was a citizen

of the State of Michigan.

       5.      Allstate Dealer Services brings this action to obtain a declaratory judgment

finding that Defendants have no right or ability to demand arbitration pursuant to the April

30, 2013 Agent Agreements between Allstate Dealer Services and Blue Dealer Services,

Inc., attached as Exhibit 1 and Exhibit 2.

       6.      Defendants submitted a written demand for arbitration to Allstate Dealer

Services on June 17, 2020, attached as Exhibit 3. The demand for arbitration asserted that

Blue Dealer Services, Inc., has sustained damages of “millions of dollars.” Defendants

claim that the damages are ongoing, due to Allstate Dealer Services’ allegedly wrongful

conduct in failing to pay commissions to Blue Dealer Services, Inc., pursuant to the Agent

Agreements.

       7.      Diversity jurisdiction exists under 28 U.S.C. § 1332 because there is

complete diversity of citizenship among the parties and the amount in controversy,

exclusive of interest and costs, substantially exceeds $75,000.

       8.      Venue is proper under 28 U.S.C. § 1391(b)(2) and (3). Defendants directed

their demand to arbitrate to Allstate Dealer Services in Jacksonville, Florida, and the Agent

Agreements executed by McEachern provide that venue and jurisdiction are conferred by




                                             2
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 3 of 11 PageID 3




mutual assent in Jacksonville, Florida. Defendants are subject to this Court’s personal

jurisdiction with respect to this action pursuant to Fla. Stat. § 48.193(1)(a)(9).

       9.      Allstate Dealer Services contends that it has no obligation to arbitrate

pursuant to Defendants’ written demand for arbitration. As a result, an actual controversy

exists between Allstate Dealer Services and Defendants.

       10.     Pursuant to 28 U.S.C. §§ 2201 and 2202, this Court has the power to make

binding declarations of the rights and obligations of the parties, and to adjudicate the

dispute between the parties.

                               THE AGENT AGREEMENTS

       11.     On or about April 30, 2013, Blue Dealer Services, Inc., entered into Agent

Agreements with E.R.J. Insurance Group, Inc., and Pablo Creek Services, Inc., respectively

See Exh. 1 & Exh. 2. (collectively, the “Agent Agreements”).

       12.     In the Agent Agreements, Allstate Dealer Services authorized Blue Dealer

Services, Inc., to offer automotive aftermarket programs or products to certain lenders,

lessors, dealers, and credit unions. See Agent Agreements, ¶ 1.

       13.     The Agent Agreements contain an arbitration provision, providing that

disputes arising in respect to the terms, conditions or effects of the Agent Agreements shall

be settled by arbitration as the sole remedy available to the parties to the Agent Agreements.

See Agent Agreements, ¶ 12.

       14.     The parties to the Agent Agreements are Blue Dealer Services, Inc. and

Allstate Dealer Services.




                                              3
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 4 of 11 PageID 4




                               BLUE DEALER SERVICE, LLC

        15.      On January 1, 2014, McEachern, together with an individual named Joe

Sellers (“Sellers”), formed a separate entity, Blue Dealer Service, LLC.

        16.      The Operating Agreement for Blue Dealer Service, LLC provided that

McEachern would cause Blue Dealer Services, Inc. to cease doing business and all of the

corporation’s contracts were assigned to Blue Dealer Service, LLC. See Exhibit 4.

        17.      As a result, Blue Dealer Service, LLC became the operating entity and

conducted the same business previously operated by the corporation. Blue Dealer Services,

Inc., has not operated as a business since 2013 (the year in which it was incorporated) and

was dissolved on July 15, 2016. See Exhibit 5.1

        18.      McEachern and Sellers are the only two members of Blue Dealer Service,

LLC, and Sellers is the manager.

        19.      There is no Agent Agreement between Blue Dealer Service, LLC, and

Allstate Dealer Services.

                                    THE MICHIGAN LITIGATION

        20.      McEachern and Sellers have been engaged in litigation surrounding Blue

Dealer Service, LLC since 2018. The action remains pending in the Circuit Court for the

County of Oakland, Case No. 2018-167691-CB (“the Michigan litigation”).




1 In a July 15, 2020 letter, counsel for Allstate Dealer Services advised McEachern’s attorney that Blue
Dealer Services, Inc. was a dissolved corporation. See Exhibit 9 and paragraphs 30 through 36, below, for
further context. Undoubtedly in response to that letter, McEachern filed annual reports for Blue Dealer
Services, Inc. for the years 2014 – 2019 on July 17, 2020. He also filed a 2020 annual report on July 23,
2020. However, McEachern’s attempt to revive Blue Dealer Services, Inc. as a corporation does not provide
it with the ability to pursue claims for the years in which it did not operate and was dissolved.




                                                   4
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 5 of 11 PageID 5




       21.       Sellers instituted the Michigan litigation against McEachern, alleging,

among other things, that:

             •   McEachern failed to pay income tax withholdings to the United States

                 Internal Revenue Service;

             •   McEachern diverted funds from Blue Dealer Service, LLC for his own

                 personal use;

             •   McEachern failed to provide access to or produce copies of financial

                 documents, records, tax documents, and account information as required by

                 the LLC’s Operating Agreement and the law;

             •   As a result of McEachern’s actions, the IRS levied $270,000 of tax liens

                 plus interest and penalties against Blue Dealer Service, LLC, McEachern,

                 and Sellers; and

             •   Sellers personally paid $180,000 of the outstanding IRS tax liens, and he is

                 currently making payments on the remaining balance of $85,000 plus

                 interest and penalties.

See Exhibit 6, ¶¶ 9, 11-13.

       22.       On November 7, 2017, McEachern and Sellers entered into a written

agreement, acknowledging “a dispute between McEachern and Sellers regarding the

business.” See Exhibit 7. McEachern and Sellers agreed to close Blue Dealer Service,

LLC, and McEachern agreed to indemnify Sellers with respect to the “tax liability paid by

Sellers and any tax liability associated with the Company.” Id.




                                              5
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 6 of 11 PageID 6




       23.    Sellers also alleged in the Michigan litigation that McEachern breached the

November 7, 2017 agreement by failing and/or refusing to reimburse him for the $180,000

payment to the IRS.

       24.    McEachern filed a Counterclaim against Sellers in the Michigan litigation

on October 18, 2018, seeking relief pursuant to the Michigan Limited Liability Company

Act, codified at MCL 450.4515. McEachern is seeking from Sellers, among other things,

“a full disclosure of all business dealings, bank dealings, [and] customer dealings.” See

Exhibit 8.

                  INTERNATIONAL AUTOMOTIVE DEALERS II, LLC

       25.    After execution of the November 7, 2017 agreement, in which McEachern

and Sellers agreed to close Blue Dealer Service, LLC, Sellers formed International

Automotive Dealers II, LLC (“IAD”) on November 13, 2017.

       26.    McEachern is not a member of, nor is he affiliated with, IAD. However,

IAD’s employees and business operations are substantially the same as the employees and

business operations of Blue Dealer Service, LLC.

       27.    IAD executed an Agent Agreement with Allstate Dealer Services on

November 13, 2017. Sellers signed the Agent Agreement on behalf of IAD.

       28.    Certain customer accounts that had previously been held by Blue Dealer

Service were transferred to IAD pursuant to an authorization letter from Blue Dealer

Service to Allstate Dealer Services dated December 7, 2017. Allstate Dealer Services

thereafter made commission payments to IAD with respect to those accounts.




                                           6
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 7 of 11 PageID 7




       29.     McEachern did not dispute the commission payments to IAD until an

attorney representing McEachern and Blue Dealer Services, Inc. sent the June 17, 2020

letter to Allstate Dealer Services demanding arbitration pursuant to the Agent Agreements.

                               ARBITRATION DEMAND

       30.     On June 17, 2020, both McEachern and Blue Dealer Services, Inc., made a

demand for arbitration pursuant to the Agent Agreements. See Exh. 3.

       31.     In the demand for arbitration, Blue Dealer Services, Inc., asserts that it has

sustained damages of “millions of dollars” due to Allstate Dealer Service’s allegedly

wrongful conduct in failing to pay commissions to Blue Dealer Services, Inc., pursuant to

the Agent Agreements. Id.

       32.     McEachern and Blue Dealer Services, Inc. seek (1) an award of all

commissions that Allstate Dealer Services paid to IAD, rather than to Blue Dealer Services,

Inc., (2) damages for breach of contract, and (3) attorney fees and costs. Id.

       33.     McEachern and Blue Dealer Services, Inc. are attempting to demand

arbitration against Allstate Dealer Services pursuant to § 12 of the Agent Agreements,

which provides:




                                             7
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 8 of 11 PageID 8




        34.     The June 17, 2020 written demand for arbitration was prepared by Dione C.

Greene of DCG Law Firm, LLC in Lee’s Summit, Missouri. In his letter, Mr. Greene

purported to select Ken Barnes of the Barnes Law Firm in Kansas City, Missouri as an

arbitrator.

        35.     On July 15, 2020, counsel for Allstate Dealer Services responded to the

arbitration demand, advising that McEachern could not invoke arbitration. See Exhibit 9.

        36.     Allstate Dealer Services further advised that, as a dissolved corporation that

has not operated since 2013, Blue Dealer Services, Inc. cannot invoke arbitration pursuant

to the Agent Agreements. Id. In addition, Allstate Dealer Services noted that Blue Dealer

Services, Inc. cannot claim damages for a time period (November 2017 to present) in which

it did not operate or exist. Id.

        37.     In an abundance of caution to prevent any waiver, Allstate Dealer Services

sent a second letter to Defendants on July 15, 2020, again asserting that Defendants’

request for arbitration appeared to be invalid, but advising that if a decision-maker later




                                              8
   Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 9 of 11 PageID 9




found arbitration to be proper, it selected John A. DeVault, III of the Bedell Firm in

Jacksonville, Florida to be its arbitrator. See Exhibit 10.

        38.     On July 16, 2020, Ken Barnes sent a letter to John DeVault proposing Henry

Service of The Service Law Office in Kansas City, Missouri as the third arbitrator. See

Exhibit 11.

        39.     Defendants and their counsel have ignored Allstate Dealer Services’

objections to the validity of arbitration and are improperly attempting to proceed with

arbitration pursuant to the Agent Agreements.

                          COUNT I – DECLARATORY JUDGMENT

        40.     Plaintiffs adopt and incorporate by reference all preceding paragraphs, as if

fully set forth herein.

        41.     McEachern and Blue Dealer Services, Inc., have demanded that Plaintiffs

participate in arbitration pursuant to the Agent Agreements.

        42.     It is Plaintiffs’ position that Defendants cannot invoke arbitration pursuant

to the Agent Agreements and the arbitration demand is invalid and unenforceable.

        43.     McEachern, individually, is not a party to the Agent Agreements.

        44.     Blue Dealer Services, Inc., has not operated as a business since 2013,

assigned its contracts to Blue Dealer Service, LLC in January 2014, and was dissolved in

2016.

        45.     Further, the claims raised in the demand for arbitration should have been

asserted by McEachern in the Michigan litigation and should not be split into a separate

arbitration action.




                                              9
 Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 10 of 11 PageID 10




       46.      There is an actual case and controversy between Plaintiffs and Defendants

with respect to the arbitration demand, and a bona fide, present, and practical need for a

declaration as to the validity of the Defendants’ arbitration demand.

       WHEREFORE, Plaintiffs E.R.J. Insurance Group, Inc., d/b/a American Heritage

Insurance Services, and Pablo Creek Services, Inc., respectfully request that the Court

declare and adjudge the controversy as follows:

             A. Declare that Defendants cannot invoke arbitration pursuant to the Agent

                Agreements, and that Defendants’ Demand for Arbitration is invalid and

                unenforceable;

             B. Enjoin Defendants, preliminarily and permanently, from initiating or

                conducting arbitration pursuant to their Demand for Arbitration; and

             C. Grant any other relief that the Court deems just and equitable under the

                circumstances, including the award of costs.

                             DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all issues so triable.

       This 29th day of July, 2020.




                                             10
Case 3:20-cv-00847 Document 1 Filed 07/29/20 Page 11 of 11 PageID 11




                           s/ Brett M. Carey
                           LORI J. CALDWELL
                           Florida Bar No.: 0268674
                           E-mail: lcaldwell@rumberger.com (primary)
                                    docketingorlando@rumberger.com and
                                    lcaldwellsecy@rumberger.com (secondary)
                           BRETT M. CAREY
                           Florida Bar No.: 91355
                           E-mail: bcarey@rumberger.com (primary)
                                    docketingorlando@rumberger.com and
                                    bcareysecy@rumberger.com (secondary)
                           LENA MIRILOVIC
                           Florida Bar No.: 92492
                           E-mail: lmirilovic@rumberger.com (primary)
                                    docketingorlando@rumberger.com and
                                    lmirilovicsecy@rumberger.com (secondary)
                           RUMBERGER, KIRK, & CALDWELL, P.A.
                           300 South Orange Avenue, Suite 1400
                           Orlando, Florida 32801
                           Tel: 407.872.7300
                           Fax: 407.841.2133
                           Attorneys for Plaintiffs




                                 11
